Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/7/2022 and 7/26/2022 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3, 7-9, 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. PG-Publication # 2019/0230654), in view of Kim et al. (U.S. PG-Publication #2020/0029237).


         Consider claims 1, 7, 13 and 19, Luo et al. clearly disclose a method for service transmission, comprising: 
         receiving, by a terminal device, first indication information sent by a network device (par. 7 (receiving one or more SPS configuration information)), wherein the first indication information is comprised in configuration information of a logical channel SPS configuration 
information includes….), par. 10 (SPS configuration identifier information/index information)) and is used to indicate whether the terminal device is allowed to transmit data in the logical channel, a logical channel identifier or a logical channel group identifier used for indicating a logical channel or a logical channel group which is allowed to use SPS resources indicated by the SPS configuration information)); and 
         when the terminal device determines that the data in the logical channel is allowed to be transmitted on the part or all of grant resource according to the first indication information (par. 11(one or more SPS period indication information used for indicating an SPS resource period)), transmitting, by the terminal device, the data in the logical channel to the network device (par. 16 (a logical channel identifier or a logical channel group identifier used for indicating a logical channel or a logical channel group which is allowed to use SPS resources indicated by the SPS configuration information)).
          However, Luo et al. do not specifically disclose a logical channel corresponding to a service.
          In the same field of endeavor, Kim et al. clearly show: 
          the first indication information is comprised in configuration information of a logical channel corresponding to a service (par. 330 (The message may contain RRC connection configuration information…..an indication indicating whether or not a service 
is a URLLC service in connection with logical channels 
or logical channel groups)), and 
           the terminal device is allowed to transmit data in the logical channel, based on the service (par. 330 (an indication indicating whether or not a service is a URLLC service in connection with logical 
channels or logical channel groups))                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Luo, and show a logical channel corresponding to a service, as taught by Kim, so that system performance can be improved.



         Consider claim 2, and as applied to claim 1 above,
                         claim 8, and as applied to claim 7 above,
                         claim 14, and as applied to claim 13 above,
                         claim 20, and as applied to claim 19 above, 
Luo et al. clearly disclose a method, wherein the first indication information being comprised in the configuration information of the logical channel corresponding to the service comprises: 
         the first indication information being comprised in a LogicalChannelConfig information element (par. 16 (a logical channel identifier or a logical channel group identifier used for indicating a logical channel or a logical channel group which is allowed to use SPS resources indicated by the SPS configuration information); EN: A person skilled in the art would have no difficulty in providing the information in a LogicalChannelConfig information element).


         Consider claim 3, and as applied to claim 1 above, 
                         claim 9, and as applied to claim 7 above,
                         claim 15, and as applied to claim 13 above,
                         claim 21, and as applied to claim 19 above,
Luo et al. clearly disclose the method as described.
          However, Luo et al. do not specifically disclose grant configuration information. 
          In the same field of endeavor, Kim et al. clearly show:                   
          wherein the first indication information comprises grant configuration information, the grant configuration information comprising a service indication that is configured to indicate which service is allowed to be transmitted on the configured grant resource (par. 330 (The message may contain RRC connection configuration information…..an indication indicating whether or not a service is a URLLC service in connection with logical channels 
or logical channel groups)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for service transmission, as taught by Luo, and show grant configuration information, as taught by Kim, so that system performance can be improved.





         Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. PG-Publication # 2019/0230654), in view of Kim et al. (U.S. PG-Publication #2020/0029237), and in view of Tang et al. (U.S. PG-Publication # 2019/0342941).

          Consider claim 4, and as applied to claim 1 above,
                         claim 10, and as applied to claim 7 above,
                         claim 16, and as applied to claim 13 above,
                         claim 22, and as applied to claim 19 above,
Luo et al. clearly disclose the method as described.
          However, Luo et al. do not specifically disclose Service Data Units.
          In the same field of endeavor, Tang et al. clearly show:                   
          the first indication information being configured to indicate whether Medium Access Control (MAC) Service Data Units (SDUs) from the logical channel are allowed to be transmitted on the configured grant resource (par. 27 (the terminal determines a data amount of a service data unit SDU of the specific logical channel based on the configuration information), par. 30 (to encapsulate, in the structure of the MAC PDU in ascending order of logical channel identifiers IDs corresponding to the specific logicalchannels, SDUs corresponding to the specific logical channels)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for service transmission, as taught by Luo, and show Service Data Units, as taught by Tang, so that system performance can be improved. 




         Claims 5-6, 11-12, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. PG-Publication # 2019/0230654), in view of Kim et al. (U.S. PG-Publication #2020/0029237), and Tang et al. (U.S. PG-Publication # 2019/0342941), and in view of Kung et al. (U.S. PG-Publication # 2019/0289638).


          Consider claim 5, and as applied to claim 1 above,
                         claim 11, and as applied to claim 10 above,
                         claim 17, and as applied to claim 16 above,
                         claim 23, and as applied to claim 19 above,  
Luo et al. clearly disclose the method as described.
          However, Luo et al. do not specifically disclose resource configured for configured grant type 1 or resource configured for configured grant type 2.
          In the same field of endeavor, Kung et al. clearly show:                   
         wherein the configured grant resource comprises 
         resource configured for configured grant type 1 or resource configured for configured grant type 2 (par. 211 (There are two types of transmission without dynamic grant: [0212] configured grant Type 1 where an uplink grant is provided by RRC, and stored as configured uplink grant; [0213] configured grant Type 2 where an uplink grant is provided by PDCCH, and stored or cleared as configured uplink grant based on L1 signalling indicating configured grant activation or deactivation)); and 
         the first indication information is configured to indicate whether MAC SDUs from the logical channel are allowed to be transmitted on the resource configured for the configured grant type 1 or the resource configured for the configured grant type 2 (par. 49 (18. From RAN2 perspective, a timer T is introduced. While the timer is running the UE does not use the SPS or Type 1 resource for new transmission for this HARQ process (e.g. UE assumes ACK if the timer is not running), par. 50 (19. T is configured by RRC and it can be stopped when a dynamic grant is received for this HARQ process)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for service transmission, as taught by Luo, and show resource configured for configured grant type 1 or resource configured for configured grant type 2, as taught by Kung, so that system performance can be improved. 



          Consider claim 6, and as applied to claim 1 above,
                         claim 12, and as applied to claim 7 above,
                         claim 18, and as applied to claim 13 above,
                         claim 24, and as applied to claim 19 above,  
Luo et al. clearly disclose the method as described.
          However, Luo et al. do not specifically disclose dynamic grant resource.
          In the same field of endeavor, Kung et al. clearly show:                   
          wherein the first indication information is further configured to indicate whether MAC SDUs from the logical channel are allowed to be transmitted on dynamic grant resource (par. 51 (The configuredGrantTimer is restarted when a dynamic grant is received for CS-RNTI/C-RNTI for a (re-)transmission for this HARQ process)
par. 123 (Uplink grant is either received dynamically on the PDCCH, in a Random Access Response, or configured semi-persistently by RRC)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for service transmission, as taught by Luo, and show dynamic grant resource, as taught by Kung, so that system performance can be improved. 


                                       Response to Amendment


            Applicant's arguments filed on 12/30/2013, with respect to claim 1, on pages 8-13 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Luo does not teach or suggest “first indication information is comprised in configuration information of a logical channel corresponding to a service”. The Examiner has modified the response with a new reference which provides “first indication information is comprised in configuration information of a logical channel corresponding to a service”. See the above rejections of claim 1, for the relevant interpretation and citations found in Kim, disclosing the new limitations. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

July 29, 2022